Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,330,818 B1 to Jain in view of US 4,802,934 to Ohno in further view of US 3,181,324 to Labino.
Regarding claim 1, Jain teaches a method for producing a hot forged material (Abstract), comprising: 
placing on a lower die 22 a material 10 for hot forging (Fig. 1; Col. 5, Lns. 7-25), wherein part or all of a surface of the material for hot forging is coated with a first glass-based lubricant (Col. 5, Ln. 60 through Col. 6, Ln. 18; stating that solid glass lubricants are used for hot forging and the lubricant is applied to the dies and the workpiece); and 
pressing the material for hot forging with the lower die and an upper die, to form a hot forged material (Fig. 1; Col. 5, Lns. 7-25), 
wherein one or both of the lower die and the upper die are made of a superalloy (Col. 7, Lns. 52-53), 
wherein a surface of the die 20, 22 made of the superalloy in contact with the material for hot forging is coated with a second glass-based lubricant 12, 14 (Fig. 1; Col. 5, Ln. 60 through Col. 6, Ln. 18).
Jain fails to explicitly teach one or both of the lower die and the upper die are made of a Ni-based superalloy and wherein a surface of the die is coated with a second glass-based lubricant comprising SiO2 as a main component, the second glass-based lubricant further comprising Al203 and CaO, and wherein a total content of alkali metal oxides in the second glass-based lubricant is 0 to 10.0% in mass%.
Jain teaches that the die is made of a superalloy (Col. 7, Lns. 52-53), but fails to provide any further details regarding the composition of the die.  Ohno teaches a Ni-based superalloy (Abstract; Col. 1, Lns. 47-65).  
It would have been obvious to modify the superalloy of Jain to include the composition of the Ni-based superalloy taught by Ohno so that the superalloys of the die have high creep rupture strength, i.e., resistance to stress rupture, and structural stability in high temperature situations, and thus can be used in high stress situations with less chance of ruptures and failures (Ohno, Col. 1, Lns. 47-53 and Col. 4, Lns. 47-61; Table 2)
Labino teaches a lubricant for use in producing hot forged materials (Col. 1, Lns. 10-15) including a second glass-based lubricant comprising SiO2 as a main component (Col. 2, Lns. 48-52; the glass based lubricant including SiO2 lubricates the interior of the die), the second glass-based lubricant further comprising Al203 and CaO (Col. 3, Lns. 10-29; the glass based lubricant includes a composition having SiO2 as well as Al203 and CaO, e.g., the “E” glass in the lubricant), and wherein a total content of alkali metal oxides in the second glass-based lubricant is 0 to 10.0% in mass% (Col. 3, Lns. 10-29; the E glass based lubricant has an alkali metal oxide content of 0.5%, i.e., Na2O plus K2
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the glass based lubricant on the die of Jain with the glass based lubricant of Labino as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of lubricating the die during pressing operations.  It is noted that the entire lubricating die pad of Labino would be substituted, and the die pad includes the E glass component which has the recited composition.  The claims do not require the glass based lubricant applied to the die to be the only lubricant or preclude other lubricants from being present when the die is coated with the glass based lubricant.
Regarding claim 2, modified Jain teaches the method for producing a hot forged material according to claim 1 (Fig. 1), wherein the Ni-based superalloy has a composition comprising, in mass%, W: 7.0 to 12.0%, Mo: 4.0 to 11.0%, Al: 5.0 to 7.5%, and the balance of Ni with inevitable impurities (Ohno, Col. 1, Lns. 54-62; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which possesses the recited composition).
Regarding claim 3, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition further comprises Cr in an amount of 1.0 to 7.5% in mass% (Ohno, Col. 1, Lns. 54-62; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which possesses 4-10% Cr).
Regarding claim 5, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition further comprises, in mass%, Cr in an amount of 7.5% or less (Ohno, Col. 1, Lns. 54-62; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which possesses 4-10% Cr).
Regarding claim 6, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition further comprises, in mass%, Ta in an amount of 
Regarding claim 7, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition further comprises, in mass%, one or more elements selected from the group of Hf, Zr, La, and Y, and Mg in an amount of 0.5% or less (Ohno, Col. 1, Lns. 54-62 and Col 3, 37-41; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which possesses less than 0.5% of the listed components, i.e., an impurity level amount of Zr).
Regarding claim 8, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition further comprises, in mass%, Cr in an amount of 7.5% or less and Ta in an amount of 7.0% or less (Ohno, Col. 1, Lns. 54-62; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which possesses 4-9% Ta and 4-10% Cr).
Regarding claim 9, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition further comprises, in mass%, Ta in an amount of 7.0% or less and one or more elements selected from the group of Hf, Zr, La, and Y, and Mg in an amount of 0.5% or less (Ohno, Col. 1, Lns. 54-62 and Col. 3, Lns. 37-41; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which possesses 4-9% Ta and an impurity level amount of Zr).
Regarding claim 10, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition further comprises, in mass%, Cr in an amount of 7.5% or less and one or more elements selected from the group of Hf, Zr, La, and Y, and Mg in an amount of 0.5% or less (Ohno, Col. 1, Lns. 54-62 and Col. 3, Lns. 37-41; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which possesses 4-10% Cr and an impurity level amount of Zr).
Regarding claim 11, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition further comprises, in mass%, Cr in an amount of 
Regarding claim 12, modified Jain teaches the method for producing a hot forged material according to claim 2 (Fig. 1), wherein the composition consists of, in mass%, W: 7.0 to 12.0%, Mo: 4.0 to 11.0%. Al: 5.0 to 7.5%, Cr in an amount of 7.5% or less, Ta in an amount of 7.0% or less, one or more elements selected from the group of Hf, Zr, La, and Y, and Mg in an amount of 0.5% or less, and the balance of Ni with inevitable impurities (Ohno, Col. 1, Lns. 54-62 and Col. 3, Lns. 37-41; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which consists of the recited elements, and it is further noted that the claim allows for balance of the composition to include inevitable impurities, i.e., impurity levels of C and B).
Regarding claim 13, modified Jain teaches the method for producing a hot forged material according to claim 12 (Fig. 1), wherein Cr is present in an amount of 1.0 to 7.5% in mass% (Ohno, Col. 1, Lns. 54-62; it is noted that modified Jain includes the Ni-based superalloy of Ohno, which possesses 4-10% Cr).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Ohno in further view of Labino in further view of US 2011/0302878 A1 to Oppenheimer.
Regarding claim 4, modified Jain teaches the method for producing a hot forged material according to claim 1 (Fig. 1). 
However, Jain fails to explicitly teach a lubricating film formed by the second glass-based lubricant has a thickness of 100 µm or more.  Jain is silent regarding the thickness of the lubricating coats.
Oppenheimer teaches a method for lubricating during hot forging (Abstract) wherein a lubricating film formed by the second glass-based lubricant has a thickness of 100 µm or more (Figs. 3B and D; Paras. [0044]-[0045]; the lubricating sheet on the die, i.e., sheet 38, may have a thickness of 100 µm or more, i.e., the thickness may be 0.13 mm to 25.4 mm)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the lubricating layer of Jain to have the thickness of a lubricating layer taught by Oppenheimer so that the lubrication has a sufficient thickness to be used at higher temperatures and for longer forging times (Oppenheimer, Para. [0045]). 
Response to Arguments
Applicant’s amendments and arguments filed November 16, 2021 with respect to the rejection(s) of claim(s) 1-2 under 35 USC 103 and 112 and the objections to the specification have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the prior art discussed in the rejections above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725